internal_revenue_service number release date index number ------------------------------------- ------------------------------------------- ------------------------------ --------------------- ------------------- -------------------------- in re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b09 plr-130683-04 date date ---------------- --------------- ---------------- --------------------- --------------------- ----- --------------- ------- legend grantor_trust a date date x y z dear ------------ this is in response to your letter dated date and prior correspondence requesting rulings on the generation-skipping_transfer gst tax consequences of certain proposed judicial modifications to a_trust the facts submitted and the representations made are as follows on date grantor created an irrevocable_trust trust for the benefit of the children and grandchildren of named members of the a family grantor is not related to the a family members or their children and grandchildren it has been represented that the children and grandchildren of the a family members belong to a generation that is two or more generations below grantor pursuant to the definitions set forth in sec_2651 of the internal_revenue_code articles iii and vii of the trust provide that a separate trust is to be established for each child of the members of the a family article iii also names the children of each of the designated members of the a family and provides that each child is to be the primary beneficiary of his or her trust plr-130683-04 article iii further provides that upon the birth of a child or children to any of the designated members of the a family the child or children shall have an equal share with each of the other beneficiaries each trust in existence shall open up and a new trust shall be created by transferring a fraction of the corpus of each existing trust to a new trust for the benefit of each after-born child or children and a_trust corpus of equal size shall exist for each beneficiary article iv provides that each trust established for a child of the designated members shall have the same three trustees the three trustees are selected by the electors as that term is defined in article v a trustee may be any person who is mentally competent and at least age article v provides that the electors consist of certain individuals named in the trust who are either members of the a family or associated with the family each of the named members of the a family who has attained age the spouses of each of the named members of the a family and the beneficiaries of any trust established who have attained age this article further provides that the trustees are to be elected by a majority of the electors article vi provides that the term of each of the trusts established under the trust shall be years after date date thereafter any trust established under the trust may be terminated by a vote of two-thirds or more of the electors this article further provides that any trust established under the trust must terminate years after the death of the beneficiaries in being on date upon termination the corpus of each trust is to be distributed to the beneficiary of that trust or his or her legal_representative free of trust article vii provides in part that the trust for each beneficiary shall be a separate trust as if each beneficiary had a separate trust operating under separate articles of trust and the account of each beneficiary shall be kept separately at all times the trustees however may operate the trusts collectively as a single trust article xi provides that the trustees shall not make any distribution of the corpus of the separate trusts to any beneficiaries during the term of the trusts but they may at their discretion distribute annually or at other intervals all or any part of the net_income on any number or all of the trusts where there is reasonable doubt as to what constitutes corpus or income the decision of the trustees shall be final and conclusive currently there are x separate trusts it has been represented that the trustees have been operating the x trusts as a single trust it has also been represented that no additions have been made to any of the separate trusts either actual or constructive since date plr-130683-04 as a result of litigation among the parties associated with the trust the local court determined that pursuant to state law the trust’s terms should be modified the proposed modifications are as follows first the trust will be modified to provide for the creation of a_trust to hold the interests in any limited_liability companies llc trust that have been allocated to each of the x trusts during the term of the llc trust the trustees shall distribute to the beneficiaries annually or at other more frequent intervals all net_income of the llc trust and its share of all net_income of each limited_liability_company owned in whole or part by the llc trust any money distributed with respect to a person for whom a separate trust is held under the trust shall be added to the trust where there is reasonable doubt as to what constitutes principal or income the decision of the trustees shall be final and conclusive in determining the amount of net_income to be distributed the trustees may in their discretion set_aside a reserve to cover future contingencies the amount set_aside as a reserve in any one year shall not exceed percent of the net_income in that year and the total cumulative amount of any reserved shall not exceed dollar_figurey the term of the llc trust shall be at least until date however the trust may continue thereafter until terminated by a vote of two-thirds or more of the electors in no event however shall the llc trust continue for a period longer than the lives of the beneficiaries of the trust in existence on date plu sec_21 years upon termination the trustees shall distribute the corpus of the llc trust to the beneficiaries provided however that any corpus distributable with respect to a person for whom a separate trust is then held shall be added to such trust second the trust will be modified to create a_trust for contingent beneficiaries contingent beneficiary trust article iii subparagraph b of the trust will provide that the contingent beneficiary trust shall be funded with z percent of the corpus of the x trusts including the rights in the llc trust article iii subparagraph b will provide that the purpose of the contingent beneficiary trust is to facilitate the funding of trusts for children born to any of the named members of the a family after the date the trust is modified article iii subparagraph b will provide that upon birth of a child to any of the named members of the a family after the modification of the trust one-third of the then existing trust corpus of the contingent beneficiary trust shall be transferred to a new separate trust for the benefit of that child upon the birth of a second after-born child one-half of the then existing trust corpus shall be transferred to a new separate trust for the benefit of that child upon the birth of a third after-born child the then balance of the corpus of the contingent beneficiary trust shall be transferred to a new separate trust for the benefit of that child and the contingent beneficiary trust shall terminate article iii subparagraph b will provide that upon the birth of a fourth and any additional child born to any of the named members of the a family after the date the modification becomes final the child or children shall have an equal share with each of plr-130683-04 the other children born after the modification becomes final the trusts in existence for the existing children born to any of the named members of the a family after the modification becomes final and the portion of any other trust attributable to a deceased child that was born to any of the named members of the a family shall open up and a new trust shall be created by transferring a fraction of the corpus of each existing trust for the after-born children to a new trust for the benefit of each additional after-born child regardless how many more than three children are born to the named members of the a family after the modification becomes final all of those after-born children will share among themselves only the z percent of the corpus of the x trusts transferred to the contingent beneficiary trust subparagraph b will provide that during the term of the contingent beneficiary trust the trustees shall distribute annually or at other more frequent intervals all net_income of the trust to the primary beneficiaries and the issue of any deceased primary beneficiary however any money distributable to a person for whom a separate trust is held under the terms of the trust shall be added to the trust subparagraph b will provide that unless terminated earlier the contingent beneficiary trust shall terminate on date in no event shall this trust continue for a period longer than the lives of the beneficiaries of the trust in existence on date plu sec_21 years subparagraph b will provide that unless earlier terminated any trust created from the contingent beneficiary trust pursuant to the terms of article iii subparagraph b for a child born to any of the named members of the a family after the date that the modification of the trust becomes final shall terminate on date however in no event shall any trust continue for a period longer than the lives of the beneficiaries of the trust in existence on date plu sec_21 years third article iii will be modified by adding subparagraph c article iii subparagraph c will provide that if the beneficiary of one of the trusts created under the trust dies before the termination of the trust the trustees shall divide the balance of the trust corpus that existed for that deceased beneficiary including but not limited to all accrued and undistributed_income as well as all beneficial interests in the llc trust and the contingent beneficiary trust into separate shares for the benefit of such beneficiary’s then living issue if any per stirpes each share shall constitute a separate trust if the beneficiary of one of the trusts dies after the modification becomes final and before the termination of the trust leaving no issue then living the trustee shall distribute the balance of the corpus of the trust that existed for that deceased beneficiary per stirpes to the then living issue of such beneficiary’s closest lineal ancestor who is either a member of the class of the named members of the a family or issue of the class of the named members of the a family as the case may be whether or not such ancestor is then living however any part of the corpus otherwise distributable with respect to a person for whom a separate trust is held shall be added to the trust plr-130683-04 fourth article iii will be modified by adding subparagraph c article iii subparagraph c will provide that the words children born and to be born to the named members of the a family shall mean only the primary beneficiaries named in the trust instrument and any child born to any of the named members of the a family after the modification becomes final and shall not include any child adopted by any of the named members of the a family with respect to children of primary beneficiaries and their issue however the terms issue and sibling shall include all children adopted before the modification becomes final and any child adopted before reaching the age of years fifth article v will be modified by adding the following the trustees for each separate trust serving at the time the modification becomes final shall continue to serve until the time as new trustees are elected after the date the modification becomes final successor trustees of each separate trust shall be elected from time to time by the group of eligible electors defined in article v the trustees shall be elected by a majority vote of only those electors in the immediate_family of the primary beneficiary or beneficiaries of each trust for purposes of this paragraph there are separate families with separate groups of electors each group of electors shall consist of the parent of the primary beneficiary the parent’s spouse or surviving_spouse any such parent’s living parent who is individually named as an elector in the trust and all issue of such parent who are beneficiaries of an individual trust and who have attained the age of years with respect to the llc trust and the contingent beneficiary trust the successor trustees shall continue to be elected by a majority of all electors if a majority of the electors of any separate trust vote to replace the then-serving trustees the trustees shall deliver the corpus of such trusts and all relevant records to the newly elected trustees as quickly as possible and in no event more than days after receiving written notice of their replacement article vi will be modified to exclude the contingent beneficiary trust from the provisions of article vi because this trust and any trusts created pursuant to this trust’s terms will terminate on date article vii will be modified to provide that each separate trust can have different trustees but that it is permissible for two or more of the separate trusts to have the same trustees article xi will be modified to provide that the trustees shall not make any distribution of the corpus of the trust to any beneficiaries during the term of the trust the trustees shall distribute to the beneficiaries of each separate trust annually or at more frequent intervals all of the net_income of the trust where there is reasonable doubt as to what constitutes corpus or income the decision of the trustees shall be final and conclusive plr-130683-04 the following rulings have been requested the creation of the llc trust and the contingent beneficiary trust will not result in the realization of gain_or_loss under sec_61 and sec_1001 all of the x trusts are exempt from the gst tax under sec_2601 because they are irrevocable they were created under an irrevocable_trust instrument that was in existence on date and there have been no additions actual or constructive to the trust that would cause the trusts to lose their exemption the proposed modifications of the trust to create the llc trust and the contingent beneficiary trust will not affect their status as trusts that are exempt from the gst transfer_tax under sec_2601 the proposed modification of the trust to provide that the sibling or siblings or their issue of a deceased beneficiary of a separate trust who is not survived by issue will receive the corpus of that trust will not affect the status of the trusts as exempt from the gst transfer_tax under sec_2601 the proposed modification of the trust to provide that the definition of term issue includes certain adopted persons will not affect the status of the trusts as exempt from the gst transfer_tax under sec_2601 the proposed modification to the trust to change the means by which trustees are elected as the trustees of a separate trust and to provide certain administrative provisions will not affect the status of the trusts as exempt from the gst transfer_tax under sec_2601 law and analysis - ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized sec_1_1001-1 of the income_tax regulations provides as a general_rule that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion plr-130683-04 of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 revrul_56_437 1956_2_cb_507 holds that a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests in order to extinguish their survivorship interests an exchange of property results in the realization of gain under sec_1001 if the properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite in this case the llc trust and the contingent beneficiary trust will be funded pro-rata out of each of the existing separate trusts accordingly based on the information submitted and the representations made we conclude that the proposed modifications dividing the existing separate trusts on a pro-rata basis creating the llc trust and the contingent beneficiary trust will not cause the interests of the beneficiaries of the separate trusts to differ materially the beneficiaries will hold essentially the same interests before and after the pro-rata division therefore the proposed modifications of the existing separate trusts to include the llc trust and the contingent beneficiary trust will not result in the realization of any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 law and analysis - ruling - sec_2601 imposes a tax on every gst made after date a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term taxable_termination means a termination by death lapse of time release of a power or otherwise of an interest_in_property_held_in_trust where the property passes to a skip_person with respect to the transferor of the property sec_2612 provides that the term taxable_distribution means any distribution from a_trust to a skip_person other than a taxable_termination or a direct_skip under sec_2612 a direct_skip is a transfer subject_to federal estate or gift_tax made by a transferor to a skip_person under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the gst tax provisions do not apply to any gst under a_trust as defined in sec_2652 that was irrevocable on plr-130683-04 date but only to the extent that the transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date is considered an irrevocable_trust except as provided in sec_26_2601-1 or c that relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes thus unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraph b i a b or c of this section by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee's duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial plr-130683-04 interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of his two children a and b and their issue under the terms of the trust the trustee has the discretion to distribute income and principal to a b and their issue in such amounts as the trustee deems appropriate on the death of the last to die of a and b the trust principal is to be distributed to the living issue of a and b per stirpes in the appropriate local court approved the division of the trust into two equal trusts one for the benefit of a and a's issue and one for the benefit of b and b's issue the trust for a and a's issue provides that the trustee has the discretion to distribute trust income and principal to a and a's issue in such amounts as the trustee deems appropriate on a's death the trust principal is to be distributed equally to a's issue per stirpes if a dies with no living descendants the principal will be added to the trust for b and b's issue the trust for b and b's issue is identical except for the beneficiaries and terminates at b's death at which time the trust principal is to be distributed equally to b's issue per stirpes if b dies with no living descendants principal will be added to the trust for a and a's issue the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the two partitioned trusts resulting from the division will not be subject_to the provisions of chapter sec_26_2601-1 example provides as follows in grantor established an irrevocable_trust for the benefit of grantor's grandchildren a b and c the trust provides that income is to be paid to a b and c in equal shares for life the trust further provides that upon the death of the first grandchild to die one-third of the principal is to be distributed to that grandchild's issue per stirpes upon the death of the second grandchild to die one-half of the remaining trust principal is to be distributed to that grandchild's issue per stirpes and upon the death of the last grandchild to die the remaining principal is to be distributed to that grandchild's issue per stirpes in a became disabled subsequently the trustee with the consent of b and c petitioned the appropriate local court and the court approved a modification of the trust that increased a's share of trust income the modification does not shift a beneficial_interest to a lower generation beneficiary because the modification does not increase the amount of a gst transfer under the original trust or create the possibility that new gst transfers not contemplated in the original trust may be made in this case the modification will increase the amount payable to a who is a member of the same generation as b and c in addition the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust as modified will not be subject_to the provisions of plr-130683-04 chapter however the modification increasing a's share of trust income is a transfer by b and c to a for federal gift_tax purposes sec_2651 provides that an individual who is not assigned to a generation by reason of sec_2651 and c shall be assigned to a generation on the basis of the date of such individual’s birth with -- an individual born not more than 12½ years after the date of the birth of the transferor assigned to the transferor’s generation an individual born more than 12½ years but not more than 37½ years after the date of the birth of the transferor assigned to the first generation younger than the transferor and similar rules for a new generation every years ruling in this case each of the trusts operating under the trust is a gst tax trust because distributions may be made to individuals who are two or more generations below the generation of the grantor in addition each of the trusts established under the trust is considered to have been irrevocable on date because neither sec_2038 nor sec_2042 applies and it has been represented that there have been no additions actual or constructive to the separate trusts operating under the trust after date accordingly based upon the facts submitted and the representations made we conclude that all of the trusts operating under the trust are exempt from the gst tax under sec_2601 ruling the creation of the llc trust and the contingent beneficiary trust will not shift a beneficial_interest in any trust operating under the trust to a beneficiary who occupies a lower generation than the persons who held beneficial interests prior to the creation of these trusts in addition these trusts will terminate at the same time or earlier than the trusts that operate under the trust will terminate therefore the creation of these trusts will not extend the time for vesting of any beneficial_interest beyond the period provided in the trust accordingly the modification of the trust creating the llc trust and the contingent beneficiary trust will not affect the status of any trust operating under the trust as exempt from the gst tax under sec_2601 ruling the modification of the trust providing that the sibling or siblings or their issue of a deceased beneficiary of a_trust who is not survived by issue will receive the corpus of that trust is similar to the modification described in sec_26_2601-1 example therefore this modification will not shift a beneficial_interest in any trust operating under the trust to a beneficiary who occupies a lower generation than the persons who held beneficial interests prior to the modification in addition this modification will not extend the time for vesting of any beneficial_interest in the trusts operating under the trust beyond the period provided in the trust accordingly this modification will not affect the plr-130683-04 status of any of the trusts operating under the trust as exempt from the gst tax under sec_2601 ruling the modification to the trust providing that the definition of term issue includes certain adopted persons will not shift a beneficial_interest in any trust operating under the trust to a beneficiary who occupies a lower generation than the persons who held beneficial interests prior to the modification in addition this modification will not extend the time for vesting of any beneficial_interest in the trusts operating under the trust beyond the period provided in the trust accordingly this modification will not will not affect the status of any of the trusts operating under the trust as exempt from the gst tax under sec_2601 ruling the trust will be modified to provide a procedure by which different trustees for each separate trust operating under the trust can be elected and to specify certain administrative rights of the beneficiaries currently all of the separate trusts have the same three trustees pursuant to article iv in connection with this modification article xi will be modified to provide that the trustees must distribute all of the separate trust’s income to the trust’s beneficiaries currently this article provides that the trustees have the discretion to distribute the trust’s income to the trust’s beneficiaries the proposed modifications will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the proposed modifications in addition the proposed modifications will not extend the time for vesting of any beneficial interests in the trust beyond the period provided for in the trust except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not ruling on whether the proposed modification to article xi may results in a gift_for gift_tax purposes under sec_2511 see sec_26_2601-1 example this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-130683-04 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely james f hogan senior technician reviewer branch passthroughs special industries enclosures copy for ' purposes
